The opinion of the Court was delivered by
Sterrett, J.
The proceedings which resulted in the order of Court directing the judgment of plaintiff in error against Arthur Thomas to be marked “ satisfied of record,” were based on the petition of George M. Steinman & Co., subsequent judgment creditors of said Thomas, presented under the act of March 14th, 1876, and the only question is whether, under the provisions of the act, the petitioners had a right to commence and prosecute such proceedings.
That act provides that any court of record, having jurisdiction of a judgment entered therein originally, or by transfer from any other court, “ shall, upon application by the defendant or defendants in the said judgment, or his or her or their legal representatives, or other person or persons concerned in interest therein,” setting forth that the same has been fully paid, grant a rule to show cause why the judgment should not be marked satisfied of record; and if it shall appear to the satisfaction of the Court that the judgment has been fully paid, “ as set forth in the application of the defendant or defendants, the Court shall then direct the prothonotary to mark such judgment satisfied of record,” etc. P. L., 78. If, within the true intent and meaning of the act, the petitioners are “ persons concerned in interest ” in the judgment, the application was rightly entertained by the Court, and, inasmuch as the evidence was sufficient to j ustify the order of satisfaction, it would follow that the same was properly made. But we are of opinion that the class of persons described as “ concerned in interest ” in the judgment does not include subsequent judgment creditors of the defendant, and therefore the petitioners had no standing in court.
The summary power conferred by the act is in derogation of the common law, and, virtually, a denial of the right of trial by jury. It should, therefore, be strictly construed, as *22was held in Gifford’s Appeal, 9 W.N. C., 246. Perhaps,in an enlarged sense of the phrase, it may be said that a subsequent judgment creditor is “ concerned in interest ” in prior judgments against his debtor, in that the value of his security may be more or less affected by such antecedent liens; but his interest is not of the direct nature that is contemplated by the act. It differs from that of the defendant in the judgment, or his legal representatives, who are expressly named in the act. The interest of a ¿erre tenant of land, bound by the judgment, or of bail for stay of execution, is also different from that of a subsequent judgment creditor. The latter is not responsible, either in person or estate, for the payment of the j udgment, but the others are; and, in that respect, their position is akin to that of the defendant. It may be fairly inferred that the persons described as “ concerned in interest therein ” are those only whose relation to the judgment is similar to that of the defendant, — a relation of liability either in person or estate. By limiting the operation of the act to the defendant, his legal representatives, and others who are personally responsible for the judgment, or whose property is exposed to execution in satisfaction thereof, full force and effect is given to the language of the statute, and the legislative intent will be carried out. If the legislature had intended to include creditors they would have said so in express terms.
The phrase “ persons concerned in interest therein” appears to have been borrowed from the 14th section of the original act, relating to the satisfaction of judgments, passed in 1791: Purdon, 824, pi. 26. It has never been claimed that subsequent judgment creditors are within the provisions of that act. Nor, is there any reason why they should be considered as included in the act of 1876. Ample provision for their protection exists in proceedings for distribution. All questions touching the payment of prior judgments may be there raised and determined.
The order and decree of the Court of Common Pleas is reversed, and the petition of George M. Steinman & Co. is dismissed with costs.